In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-15-00249-CR


                            RUDY CORTINAS, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE

                           On Appeal from the 432nd District Court
                                   Tarrant County, Texas
               Trial Court No. 1345818D, Honorable Elizabeth Berry, Presiding

                                   September 8, 2015

                           ABATEMENT AND REMAND
                 Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Appellant Rudy Cortinas appeals his conviction for possessing a controlled

substance. His court appointed attorney has filed a motion to withdraw as counsel.

Furthermore, appellant’s brief was due on August 26, 2015.

       Accordingly, we abate this appeal and remand the cause to the 432nd District

Court of Tarrant County (trial court) for further proceedings. Upon remand, the trial

court shall determine the following:

       1. whether appellant desires to prosecute the appeal;
        2. whether appellant is indigent;

        3. whether counsel’s motion to withdraw should be granted; and

        4. whether new counsel should be appointed.

        The trial court is also directed to enter such orders necessary to address the

aforementioned questions. So too shall it include its findings on those matters in a

supplemental record and cause that record to be filed with this court by October 8,

2015.    If it is determined that appellant is indigent and new counsel should be

appointed, the name, address, and phone number of any new counsel appointed shall

be included in the aforementioned findings. Should further time be needed to perform

these tasks, then same must be requested before October 8, 2015.

        It is so ordered.


                                                            Per Curiam


Do not publish.




                                            2